DETAILED ACTION
This detailed action is in response to the application filed on March 20, 2019, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 432 (Page 39/Lines 7,9,14,18 (hereinafter "Pg/L")).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the description of the 400 series reference characters refers to Figures 8 and 10-12 yet the 400 series reference characters are not present in these figures (Pg38/L4-Pg39/L19).  Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  the term "support" should appear before "frame" in line 2 for consistency with Claims 1 and 3 from which the claim depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "both surfaces of the first support" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the support frame inserted into an edge of the filtration member yet no disclosed embodiment includes this structure and, instead, shows the filtration member inserted into the support frame (Spec., Fig. 3, Paragraph 5 (hereinafter "Pr")).  For purposes of examination, this limitation has been interpreted as being deleted.
Claim 1 recites the limitation "one surface of  the filtration member" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites part of the filtration member in the flow path with the intent of some kind of exposure yet does not recite any structure being exposed.
Claim 2 recites the limitation "both sides of the portion of the filtration member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites a singular support frame including a "plurality of frames" rendering the claim indefinite as to how a singular support frame may be comprised of multiple support frames.
Claim 3 recites an edge of the filtration member to be inserted into plates comprising the support frame yet Claim 1 from which the claim depends recites the support frame inserted into an edge of the filtration member.
Claim 8 recites the term "incised" which renders the claim indefinite as the term is not defined by the claim, the specification, or drawings, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, this limitation has been interpreted as being deleted.
Claim 9 recites an end portion yet refers to a plurality of frames rendering the claim indefinite as to which end portion.
Claim 9 recites a collecting space and the written description recites "collecting space 432" (Pg39/L7) yet the structure and reference character do not appear in the drawings rendering the claim indefinite as to what structure is being claimed.
Claim 9 recites the limitation "outside" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites "a gap adjuster" yet the claim, figures, and specification provide no structure for the limitation rendering the claim indefinite as to what structure is claimed.  For purposes of examination, this limitation has been interpreted as being deleted.
Claim 10 recites the limitation "adjacent filtration members" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites "a gap adjuster" yet the claim, figures, and specification provide not structure for the limitation rendering the claim indefinite as to what structure is claimed.  For purposes of examination, this limitation has been interpreted as being deleted.
Claim 11 recites "a gap adjuster" rendering the claim indefinite as to whether this is the same limitation recited in Claim 10 from which the claim depends.
Claim 12 recites the limitation "outside" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 14 the recitation of a nanofiber web formed of nanofibers is circular rendering the claim indefinite
Claim 15 recites a plurality of flat-plate filters disposed in parallel without indicating whether parallel references geometry, flow, structure, or some other attribute rendering the claim indefinite.
Claim 15 recites water receiving holes in a one-to-one relationship yet does not define what the water receiving holes are in relation to rendering the claim indefinite.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
The prior art, if possible, has been searched for the above recited indefinite claims.  Where the claimed structure cannot be ascertained, no prior art search could be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun, Korean Publication No. 10-2006-0019241 (hereinafter "Hyun").  A machine  translation accompanies this detailed action and the claims are mapped to that translation and the drawings in the original document.
Applicants' claims are directed towards a device.
Regarding Claims 1-5 and 7-12, Hyun discloses a flat-plate filter for water treatment, a plate-shaped filtration member (Figs. 2, 6, item 10) including a first support (Figs. 4, 5, item 11) and a membrane formed on both surfaces of the first support (Figs. 1, 2, 5, items 14); and a support frame (Figs. 1, 2, 5, item 15 (note reference character 15 at side of membrane not duplicate reference character 15 at water receiving hole)) and having a flow path through which filtered water flows from at least one surface of the filtration member (Fig. 2, Pg3/Pr1), wherein a portion of the filtration member is disposed in the flow path so as to expose the first support or is disposed at an edge of the flow path  (Fig. 5, Pg3/Pr1, Pg5/Pr1) (see also rejection above under 112(b)).
Additional Disclosures Included:  Claim 2: wherein the membrane is removed from at least a portion on both sides of the portion of the filtration member disposed in the flow path such that the first support is exposed to the flow path (Fig. 5).  Claim 3: wherein  the support frame includes a plurality of frames coupled to the edge of the filtration member (Figs. 1, 2, 5, items 14, 15 (note reference character 15 at side of membrane not duplicate reference character 15 at water receiving hole)); and each of the plurality of frames includes a first plate and a pair of second plates extending from both end portions of the first plate so as to allow the edge of the filtration member to be inserted (Fig. 5 (note plates comprising support frame 15)).  Claim 4: wherein the flow path is formed by inner surfaces of the first plate and the second plates and one surface of the first support (Fig. 5, Pg3/Pr1, Pg5/Pr1).  Claim 5: wherein only the first support on one surface of the filtration member is brought into contact with the first plate (Fig. 5 (note top vertical first plate of support frame 15 only contact first support 11 at one surface)).  Claim 7: wherein an accommodation space for accommodating an adhesive member is formed between the filtration member and inner surfaces of the second plates (Fig. 5 (note space denoted 23), Pg3/Pr1, Pg4/Pr1, Pg6/Pr1).  Claim 8: wherein the accommodation space is formed through at least one step surface (Fig. 5).  Claim 9: wherein the plurality of frames are disposed such that one end portion thereof is brought into contact with another end portion thereof (Figs. 1, 2); a collecting space in which filtered water flows in different directions through the flow path is formed at adjacent end portions constituting a corner of the support frame (Fig. 2); and the collecting space communicates with a water receiving hole for discharging the filtered water to the outside (Fig. 2, item 15 (note reference character 15 at water receiving hole not duplicate reference character 15 Claim 10: a plurality of connecting members coupled to corners of the support frame (Figs. 1, 2, items 16).  Claim 11: wherein each of the plurality of connecting members includes a body coupled to the corner of the support frame (Figs. 1, 2, items 16).  Claim 12: wherein at least one among the plurality of connecting members further includes a water receiving hole for discharging the filtered water flowing into the flow path to the outside (Figs. 1, 2, items 15, 16 (note reference character 15 at water receiving hole not duplicate reference character 15 indicating support frame)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Hyun, Korean Publication No. 10-2006-0019241 (hereinafter "Hyun").  A machine  translation accompanies this detailed action and the claims are mapped to that translation and the drawings in the original document.
Applicants' claim is directed towards a device
Hyun discloses the flat-plate filter for water treatment of Claim 3 except  wherein the frame further includes a confinement member protruding from an inner surface of the first plate toward the flow path so as to limit an insertion depth of the filtration member.
Hyun further discloses a confinement member protruding from an inner surface of the second plate toward the flow path so as to limit an insertion depth of the filtration member (Fig. 5, item 21).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first embodiment disclosed by Hyun by relocating the confinement member because only two finite solutions on the first or second plate are possible and placement of the confinement member on the first plate would provide a reasonable expectation of success of the predictable solution to limit an insertion depth of the filtration member.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun, Korean Publication No. 10-2006-0019241 (hereinafter "Hyun") in view of Morita, U.S. Publication No. 2010/0096317 (hereinafter "Morita").  A machine  translation accompanies this detailed action and the claims are mapped to that translation and the drawings in the original document.
Applicants' claims are directed towards a device.
Regarding Claims 13 and 15, Hyun discloses the flat-plate filter for water treatment of Claim 1 except wherein the filtration member further includes a second support disposed between the membrane and the first support.
Morita also relates to a flat-plate filter and discloses wherein the filtration member further includes a second support disposed between the membrane and the first support (Fig. 9A, items 11A, 11B, 18A, 18B, 32, Pg11/Pr204).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the flat-plate filter disclosed by Hyun with the second support disclosed by Morita because, according to Morita, this configuration " can secure a treated liquid flow path while stably supporting the filtration membranes" (Pg11/Pr205).
Additional Disclosures Included:  Claim 15: a flat-plate filter module for water treatment comprising a plurality of flat-plate filters for water treatment of Claim 1, each of which include at least one water receiving hole through which water filtered through a filtration member is discharged and which are disposed in parallel (Hyun (see Claim 1 analysis above); Morita Figs. 4, 5 (Pg5/Pr78 (note connection in parallel)); a fixing frame configured to fix the plurality of flat-plate filters for water treatment disposed in parallel via .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun, Korean Publication No. 10-2006-0019241 (hereinafter "Hyun") in view of Hwang, International Publication No. WO 2014/126443 A1(hereinafter "Hwang").  Machine  translations accompany this detailed action and the claims are mapped to those translations and the drawings in the original documents.
Applicants' claims are directed towards a device.
Hyun discloses the flat-plate filter for water treatment of Claim 1 except  wherein the membrane is made of a nanofiber web which is formed of nanofibers.
Hwang also relate to a flat-plate filter with a first support and membranes formed on both surfaces and discloses wherein the membrane is made of a nanofiber web which is formed of nanofibers (Pg3/Pr5-Pg4/Pr3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the membrane disclosed by Hyun with the nanofibers disclosed by Hwang because, according to Hwang, the nanofibers improve durability, allow pore size selection, and allow for a thinner membrane (Pg3/Pr5-Pg4/Pr1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 4, and 6 of U.S. Patent No. 10,589,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites the same claim limitations albeit in different order.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779